Citation Nr: 0521697	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression or a bipolar 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1984 to December 
1987.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

38 U.S.C.A. § 5103A(d) requires VA to obtain a medical 
examination or medical opinion when such examination or 
opinion is needed to make a decision, but is not of record.  
Such examination or opinion shall be deemed to be necessary 
when there is competent evidence of a current disability.  In 
this case, the VA clinical notes contain current diagnoses by 
medical personnel.  These are competent evidence of a current 
disability.  38 C.F.R. § 3.159(a) (2004).  Secondly, there 
must be lay or medical evidence (including statements from 
the claimant), which indicate that the disability or symptoms 
may be associated with service.  Here, the veteran has given 
sworn testimony and other statements to the effect that his 
current symptoms began in service.  Under these 
circumstances, a VA examination and medical opinion should be 
obtained.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  This remand affords an opportunity 
to ask the veteran to "give us everything you've got 
pertaining to your claim(s)," as required by 38 C.F.R. 
§ 3.159(b)(1), according to Pelegrini II.  

While the Board regrets the further delay, the case must be 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should ask the 
veteran to provide any evidence in his 
possession that pertains to the claim, or 
something to the effect that he should 
"give us everything you've got 
pertaining to your claim(s)," as 
required by 38 C.F.R. § 3.159(b)(1), 
according to Pelegrini II.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be made available to 
examiner for review.  Any specialized 
testing which may be indicated should be 
done.  The examiner should respond to the 
following questions with a complete 
explanation:
?	What is the veteran's current 
correct psychiatric diagnosis?  
?	Is it as likely as not (a 50 percent 
or greater probability) that the 
veteran's acquired psychiatric 
disability was present in service?  
?	If the examiner is of the opinion 
that the disability existed before 
service, is it as likely as not (a 
50 percent or greater probability) 
that the veteran's acquired 
psychiatric disability increased in 
severity beyond its natural progress 
during service?  

3.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




